       Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 1 of 19. PageID #: 698




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JAYVON BENTON                                 )     CASE NO.: 1:18-CV-02159
                                               )
         Plaintiff,                            )     JUDGE JAMES S. GWIN
 vs.                                           )
                                               )     MAGISTRATE JUDGE THOMAS M.
 CITY OF CLEVELAND, ET. AL.,                   )     PARKER
                                               )
         Defendants.                           )     PLAINTIFF’S MOTION FOR
                                               )     SUMMARY JUDGMENT
                                               )

        Plaintiff, Jayvon Benton, by and through undersigned counsel, hereby moves this

Honorable Court for Summary Judgment pursuant to Federal Rule of Civil Procedure 56.

Summary Judgment is appropriate at this time because there are no material facts in dispute and

Plaintiff is entitled to judgment as a matter of law. Reasons for granting Summary Judgment to

Plaintiff are more adequately described in the attached Memorandum, which is incorporated

herein by reference.

                                                                         Respectfully submitted,



                                                                                /s/ Sara Gedeon
                                                                     David B. Malik (0023763)
                                                                        Sara Gedeon (0085759)
                                                                 8437 Mayfield Road, Suite 101
                                                                       Chesterland, Ohio 44026
                                                                     Telephone: 440-729-8260
                                                                            Fax: 440-490-1177
                                                                         dbm30@sbcglobal.net
                                                                      sgedeon1021@gmail.com




                                               1
     Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 2 of 19. PageID #: 699




                                       MEMORANDUM

   I.      UNCONTESTED FACTS

        On Friday, August 28, 2015, Cuyahoga Metropolitan Housing Authority (“CMHA”) Police

arrested Jayvon Benton. (Exhibit 1 – Affidavit of Magistrate Rucker, Exhibit 1A – Magistrate’s

Order, Exhibit 1B – Magistrate’s Decision, Exhibit 3 – Investigation File)

        Jayvon Benton was a juvenile at the time of his arrest. (Exhibit 1A, Exhibit 1B, Exhibit 3)

        On August 28, 2015, Jayvon Benton was taken to the Cuyahoga County Juvenile Justice

Detention Center (“CCJJDC”). (Exhibit 1A, Exhibit 1B, Exhibit 2 – Affidavit of Morgan Pirc,

Exhibit 2A – Motion to Suppress Hearing Transcript, Exhibit 3)

        Jayvon Benton was to be held in the CCJJDC pending further proceedings. (Exhibit 1A,

Exhibit 1B)

        On August 31, 2015 case number DL151111991 was filed with Cuyahoga County Juvenile

Court. (Exhibit 1)

        Case number DL151111991 alleged Jayvon Benton had received stolen property (F4) and

obstructed official business (M2). (Exhibit 1A, Exhibit 1B)

        On August 31, 2015, The Cuyahoga County Public Defender’s Office, Juvenile Division

was appointed by the Court to represent Jayvon Benton. (Exhibit 1A, Exhibit 1B)

        When the Public Defender was appointed, Jayvon Benton’s Sixth Amendment rights

attached. (Exhibit 1B)

        On or about August 28, 2015, Defendant Shoulders was assigned to investigate an

aggravated robbery involving a black Ford Fusion. (Exhibit 1A, Exhibit 1B, Exhibit 2A)




                                                 2
         Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 3 of 19. PageID #: 700




            Defendant Shoulders, during the course and scope of his employment as a state actor1,

made three unsuccessful attempts to retrieve Jayvon Benton from the CCJJDC. (Exhibit 1A,

Exhibit 1B, Exhibit 2A)

            Defendant Shoulders while acting at all times in his capacity as a state actor and within the

course and scope of his employment, knew he did not have an arrest warrant, a warrant to convey,

or an order of the Cuyahoga County Juvenile Court to remove Jayvon Benton from the CCJJDC.

(Exhibit 1A, Exhibit 1B, Exhibit 4).

            On September 1, 2015, on his fourth attempt, Defendant Shoulders “finally got a hold of

somebody that seemed to have some intelligence” who allowed Defendant Shoulders to remove

Jayvon Benton from CCJJDC. (Exhibit 1A, Exhibit 1B, Exhibit 2A)

            CCJJDC policy, consistent with the underlying constitutional safeguard of the Fourth and

Fourteenth Amendments, prudently requires that a police officer who wishes to remove a juvenile

from the CCJJDC present an arrest warrant, a warrant to convey to detention center staff, or an

order from the Cuyahoga County Juvenile Court. (Exhibit 1A, Exhibit 1B, Exhibit 2A)

            This CCJJDC policy further requires that a juvenile’s attorney be contacted first before law

enforcement can speak with the juvenile. (Exhibit 1A, Exhibit 1B, Exhibit 2A)

            This CCJJDC policy has been in effect since 1988. (Exhibit 1A, Exhibit 1B, Exhibit 2A)

            This CCJJDC policy was drafted under the advice of counsel for the Cuyahoga County

Juvenile Court with the protection of the residents’ constitutional rights in mind. (Exhibit 1A,

Exhibit 1B, Exhibit 2A)

            Defendants Shoulders, Shapiro, Moore, and Lally have not received training specific to

the removal of minors from the CCJJDC. (Exhibits 4 – Shoulders Discovery Responses, Exhibit



1
    [A] “state actor” is someone who participates in “state action” in a meaningful way. Gokor v. Schlievert, 335 F. Supp. 3d 972.

                                                                 3
     Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 4 of 19. PageID #: 701




5 – Moore Discovery Responses, Exhibit 6 – Shapiro Discovery Responses, Exhibit 7 – Lally

Discovery Responses)

        Defendants Shoulders, Shapiro, Moore, and Lally have not received any training specific

to the interrogation of minors. (Exhibits 4, 5, 6, 7)

        None of the Officer Defendants identified any policies they must follow specific to the

removal of juveniles from the CCJJDC. (Exhibits 4, 5, 6, 7, 8)

        Defendants Shoulders, Shapiro, Moore, and Lally have not received training specific to

the interrogation of subjects represented by counsel. (Exhibits 4, 5, 6, 7)

        None of the Officer Defendants identified any policies they must follow specific to the

interrogation of minors. (Exhibits 4, 5, 6, 7, Exhibit 8 – Lam Discovery Responses)

        None of the Officer Defendants identified any policies they must follow specific to the

interrogation of subjects represented by counsel. (Exhibits 4, 5, 6, 7, 8)

        On September 1, 2015, Defendant Shoulders, while acting in the course and scope of his

employment and as a state actor, deliberately handcuffed and removed Jayvon Benton from the

CCJJDC. (Exhibit 4)

        At this time, Jayvon Benton was in Defendant Shoulders’s custody. (Exhibit 1A, Exhibit

1B, Exhibit 2A)

        At no time during this initial encounter did Defendant Shoulders Mirandize Jayvon

Benton. (Exhibit 1B, Exhibit 2A)

        On September 1, 2015, Defendant Shoulders transported Jayvon Benton to the Second

District police station. (Exhibit 4)

        Defendant Shoulders did so to question Jayvon Benton regarding the Black Ford Fusion’s

aggravated robbery investigation. (Exhibit 1A, Exhibit 1B)



                                                  4
     Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 5 of 19. PageID #: 702




           When he arrived at the Second District with Jayvon Benton, Defendant Shoulders informed

Defendants Shapiro, Lam, and Moore that he was there with a juvenile for questioning. (Exhibits

5, 6, 8)

           When Defendant Lally arrived for his shift, Jayvon Benton was sitting at Defendant

Shapiro’s desk. (Exhibit 7)

           The questioning was held in the office of Detective Shoulders and lasted for approximately

3 hours. (Exhibit 1A)

           On September 1, 2015, Defendants Shoulders, Shapiro, Lam, Moore, and Lally were all

present at some point during the questioning of Jayvon Benton. (Exhibits 4, 5, 6, 7, 8)

           Defendants Shoulders, Shapiro, Lam, Moore, and Lally each knew that Jayvon Benton was

a minor child on September 1, 2019. (Exhibits 4, 5, 6, 7, 8)

           At no time while Jayvon Benton was at the Second District police station was Jayvon

Benton allowed to speak to his attorney or his mother. (Exhibit 1A)

           As a result of the September 1, 2015 questioning of Jayvon Benton, case number

DL15113409 was filed with the Court on September 24, 2015, alleging nine counts against Jayvon

Benton. (Exhibit 1, Exhibit 1B)

           Jayvon Benton was represented by Public Defender Morgan Pirc in case number

DL15113409. (Exhibit 2)

           On February 17, 2016, Morgan Pirc filed a Motion to Suppress Illegally Obtained

Statements & Evidence contending that the police officers’ actions on September 1, 2015

violated Jayvon Benton’s rights under the Fourth, Fifth, Sixth, and Fourteenth Amendments to

the U.S. Constitution. (Exhibit 1B)




                                                   5
     Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 6 of 19. PageID #: 703




       A Motion to Suppress Hearing was held on March 2, 2016 during which Detective

Shoulders testified as the State’s witness. (Exhibit 2, Exhibit 2A)

       Morgan Pirc crossed examined Defendant Shoulders during the Motion to Suppress

Hearing. (Exhibit 2, Exhibit 2A)

       Retanio Rucker, Magistrate with the Cuyahoga County Juvenile Court presided over the

Motion to Suppress Hearing and heard the testimony of Defendant Shoulders. (Exhibit 1)

       As a result of the testimony presented, Magistrate Rucker personally authored and issued

the April 4, 2016 Magistrate’s Order. (Exhibit 1, Exhibit 1A)

       As a result of an Appeal’s Court opinion, Magistrate Rucker re-issued the April 4, 2016

Magistrate’s Order as a Magistrate’s Decision on January 30, 2017. (Exhibit 1, Exhibit 1B)

       The Court found that Jayvon Benton was unlawfully seized from the CCJJDC by

Defendant Shoulders on September 1, 2015 in violation of the Fourth and Fourteenth

Amendments. (Exhibit 1B)

       The Court found Defendant Shoulders intentionally circumvented the protections of the

Fourth and Fourteenth Amendments. (Exhibit 1B)

       The Court found that Jayvon Benton’s unlawful seizure on September 1, 2015 violated

established Detention Center policy and, therefore, the Fourth and Fourteenth Amendments.

(Exhibit 1B)

       The State of Ohio asserted that as it related to Shoulders’s actions on September 1, 2015,

any violation of Detention Center policy was de minimus as it was not his responsibility to

ensure compliance with the policy. (Exhibit 1B)

       The Court found that the concealment of Jayvon Benton’s removal by Defendant

Shoulders was “part and parcel of Sgt. Shoulder’s rouse”, that the concealment was intentional,



                                                  6
      Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 7 of 19. PageID #: 704




and that it allowed Defendants Shoulders to unlawfully interrogate Jayvon Benton without the

knowledge of the Court, Jayvon’s attorney and/or mother. (Exhibit 1B)

          The Court found that any and all evidence obtained by law enforcement on September 1,

2015 or as a result thereof must be suppressed as the fruit of the poisonous tree. (Exhibit 1B)

          The Court found that Shoulders’s September 1, 2015 interrogation violated the alleged

delinquent’s Fifth Amendment right against self-incrimination. (Exhibit 1B)

          The State of Ohio contended that the statements obtained by Shoulders were voluntary

and the Court disagreed. (Exhibit 1B)

          The Court found that Shoulders’s September 1, 2015 seizure and interrogation violated

Jayvon Benton’s Sixth Amendment right to counsel. (Exhibit 1B)

          The Court found that Shoulders “utilized the situation to knowingly put the alleged

delinquent in an untenable position absent the presence of his attorney.” (Exhibit 1B)

          The Court found that “[t]he circumstances created by the Detective on September 1 st gave

him the opportunity and time needed to illegally extract a statement from the child as a means of

closing the Black Ford Fusion aggravated robbery investigation.” (Exhibit 1B)

          The Court granted the February 17th Motion to Suppress. (Exhibit 1B)

          The Court dismissed case number DL15113409. (Exhibit 1B)

          None of the Defendant Officers were disciplined for their conduct with Jayvon Benton on

September 1, 2015. (Exhibit 9 – City of Cleveland Discovery Responses 2)

          Both the police and the prosecution through their oaths and duties share the mutual

responsibility to uphold the Constitution.

    II.      LAW & ANALYSIS


2
  City of Cleveland produced discipline and personnel files for Defendant Officers none of which showed that any of
the Defendant Officers had been disciplined for the incident involving Plaintiff Jayvon Benton.

                                                        7
     Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 8 of 19. PageID #: 705




          A. SUMMARY JUDGMENT STANDARD

          A motion for summary judgment should be granted if the evidence submitted to the Court

demonstrates that there is no genuine issue as to any material fact and that the movant is entitled

to summary judgment as a matter of law. Fed. R.Civ.P. 56; see also Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The

moving party has the burden of showing the absence of genuine disputes over facts which, under

the substantive law governing the issue, might affect the outcome of the action. Celotex, 477

U.S. at 323. All facts and inferences must be construed in a light most favorable to the party

opposing the motion. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

          A party may move for summary judgment on the basis that the opposing party will not be

able to produce sufficient evidence at trial to withstand a motion for judgment as a matter of law.

In response to a summary judgment motion properly supported by evidence, the nonmoving

party is required to present some significant probative evidence which makes it necessary to

resolve the parties’ differing versions of the dispute at trial. Harris v. Adams, 873 F.2d 929, 931

(6th Cir. 1989); Sixty Ivy Street Corp. v. Alexander, 822 F.2d 1432, 1435 (6th Cir. 1987).

          The Court is not duty bound to search the entire record in an effort to establish a lack of

genuinely disputed material facts. Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 404 (6th Cir.

1992); InterRoyal Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989), cert. denied sub nom.

Superior Roll Forming Co. v. Interroyal Corp., 494 U.S. 1091 (1990). Rather, the burden is on

the nonmoving party “to present affirmative evidence to defeat a properly supported motion for

summary judgment,” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989), and

to designate specific facts in dispute. Anderson, 477 U.S. at 250; Guarino, 980 F.2d at 404-05.



                                                    8
     Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 9 of 19. PageID #: 706




       B. THE CONSITUTIONAL VIOLATIONS ARE FIRMLY ESTABLISHED
          PURSUANT TO COLLATERAL ESTOPPEL

       [I]ssue preclusion, [or] collateral estoppel, holds that a fact or a point that was actually and

directly at issue in a previous action, and was passed upon and determined by a court of competent

jurisdiction, may not be drawn into question in a subsequent action between the same parties or

their privies, whether the cause of action in the two actions be identical or different.” Ft. Frye

Teachers Assn., OEA/NEA v. State Emp. Relations Bd. 692 N.E.2d 140. Issue preclusion can be

used to prevent the re-litigation of issues and facts from a criminal proceeding in a later civil

proceeding, however, “the trial court in the subsequent civil proceeding must examine the record

to determine exactly what was decided in the criminal proceedings. Local 167 of Internatl.

Brotherhood of Teamsters, Chauffers, Stablemen & Helpers of America v. United States, 291 U.S.

293, 298-99 (1934). It “extends only to questions ‘directly put in issue and directly determined’ in

the criminal proceedings.” Id., citing Emich Motors Corp. v. Gen. Motors, 340 U.S. 558, 569

(1951). In aid of this determination, the court looks to “the record, the pleadings, the evidence

submitted, the jury instructions, and any opinions of the courts.” Id.

       “[I]ssue preclusion, or collateral estoppel, bars relitigation of an issue or fact where that

issue or fact was fully and fairly determined in a prior action.” Alternatives Unlimited-Special, Inc.

Ohio Dep’t of Educ., 168 Ohio App. 3d 592, 607 (10th Dist. 2006) An “issue or a fact that was

fairly, fully, and necessarily litigated and determined in a prior action, may not be questioned in a

subsequent action between the same parties or their privies,” whether or not the cause of action in

the two actions are identical. Id. citing Nye v. Ohio Bd. of Examiners of Architects, Franklin App.

No. 05AP-833, 2006 Ohio 948, at P13, 165 Ohio App. 3d 502, 847 N.E.2d 46. “In other words,

material facts judicially determined by a court of competent jurisdiction are barred from

relitigation between the same parties or persons in privity with them. Alternatives Unlimited-

                                                  9
    Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 10 of 19. PageID #: 707




Special at 607; see Goodson v. McDonough Power Equip., Inc. (1983), 2 Ohio St.3d 193, 195, 2

Ohio B. 732, 443 N.E.2d 978.

        The federal courts are obligated to give a state court judgment the same preclusive effect

that courts of the rendering state would give it. McCormick v. Braverman, 451 F.3d 382, 397 (6th

Cir. 2006). Under Ohio law, collateral estoppel comprises the following four elements: (1) a final

judgment on the merits in the previous case after a full and fair opportunity to litigate the issue;

(2) the issue must have been actually and directly litigated in the prior suit and must have been

necessary to the final judgment; (3) the issue in the present suit must have been identical to the

issue involved in the prior suit; and (4) the party against whom estoppel is sought was a party or

in privity with a party to the prior action. Kovacic v. Cuyahoga County Dep’t of Chldren & Family

Servs., 809 F. Supp. 2d 754, 772, citing Cashelmara Villas Ltd. P'ship v. DiBenedetto, 87 Ohio

App. 3d 809, 623 N.E.2d 213, 215 (Ohio Ct. App. 1993).

        “Inherent to both issue and claim preclusion is the concept that a previously litigated and

judicially determined fact or claim only acts as a bar to subsequent litigation between the same

parties or their privies. This concept is referred to as mutuality and is generally a prerequisite to

estoppel.” Alternatives Unlimited-Special at 607; see Goodson, at 196. With few exceptions,

strangers to the previous judgment or decree will not be affected by the previous adjudication, and

the doctrine of estoppel is irrelevant. Id.

        In the present case, it is clear that The Cuyahoga County Juvenile Court, reached a

judgment on the merits for The Constitutional violations of Jayvon Benton. The Court found that

Jayvon Benton’s Fourth, Fifth, Sixth, and Fourteenth Amendment rights were violated based on

the conduct of the Defendant Officers in this case, mainly the conduct of Defendant Shoulders.

The Court made these determinations after a Motion to Suppress Hearing was had where



                                                 10
    Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 11 of 19. PageID #: 708




Defendant Shoulders testified as the State’s sole witness. As stated in the uncontested fact

section above, the Court found that Jayvon Benton was unlawfully seized in violation of the

Fourth and Fourteenth Amendments, that the removal of Jayvon Benton from the CCJJDC was

“part and parcel of Sgt. Shoulder’s rouse”, and that the interrogation violated the Fifth and Sixth

Amendments. The Court then granted the Motion to Suppress and the charges against Jayvon

Benton were dismissed. These very same Constitutional Violations are the ones at issue in the

present case. of these Constitutional The Constitutional violations were actually and directly

litigated in the Cuyahoga County Juvenile Court.

       Defendant Officers in this case were parties in privity with the State of Ohio in the

Cuyahoga County Juvenile Court case. Ohio courts have recognized that the concept of privity

for purposes of res judicata is “somewhat amorphous.” Brown v. Dayton, 89 Ohio St. 3d 245,

2000 Ohio 148, 730 N.E.2d 958, 962 (Ohio 2000). “In certain situations a broader definition of

‘privity’ is warranted. As a general matter, privity ‘is merely a word used to say that the

relationship between the one who is a party on the record and another is close enough to include

that other within the res judicata.” Bruszewski v. United States (C.A.3, 1950), 181 F.2d 419,

423 (Goodrich, J., concurring)." Thompson v. Wing (1994), 70 Ohio St. 3d 176, 184, 637 N.E.2d

917, 923. In Brown, the Ohio Supreme Court found that mutuality of interest, including an

identity of desired result, created privity. A “mutuality of interest, including an identity of

desired result,” might also support a finding of privity. Brown at 248, 730 N.E.2d 958.

       In the present case, there is obviously a close relationship and mutuality of interest

between these Defendant Officers and the State who zealously prosecuted the case against

Jayvon Benton. The Defendant Officers, each officially state actors, are assigned to investigate

crimes on behalf of the state. After they conduct their investigations while acting as state actors,



                                                  11
    Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 12 of 19. PageID #: 709




they turn the information over so that the State of Ohio can bring charges against juveniles

including Jayvon Benton. Police officers represent a unique group of state actors in that prior to

obtaining their official state commissions to become police officers, they are required by the

State of Ohio to complete and pass a basic core curriculum through the officially state approved

and certified, Ohio Police Officers Training Academy. In utilizing their official certification and

commission, each officer is at all times, enforcing the laws of the State of Ohio.

       During the entire criminal case involving Jayvon Benton, Defendant Officers, especially

Defendant Shoulders, had the exact same desired result – to be able to, use the information

obtained on September 1, 2015 specifically for the prosecution of Jayvon Benton by the State of

Ohio. The State of Ohio and Defendant Shoulders had the shared law enforcement desire that

Jayvon Benton be convicted based on the information obtained on September 1, 2015. The State

of Ohio and the officers contended in support of Shoulders and Defendant Officers that the

statements obtained from Jayvon Benton were voluntary. The State of Ohio and the officers also

contended that the removal of Jayvon Benton did not violate the Fourth and Fourteenth

Amendments. The State and the Defendant Officers further contended that as it related to

Shoulders’s actions on September 1, 2015, any violation of Detention Center policy was de

minimus as it was not his responsibility to ensure compliance with the CCJJDC policy.

       The record herein irrefutably demonstrates the closeness of the inseparable and

indivisible nature of the relationship and the dedicated mutuality of interest that existed between

the State of Ohio and its police officer investigators and interrogators turned witnesses, who

presented, on behalf of the State of Ohio, a united front and seamless effort to investigate,

prosecute and the convict Jayvon Benton.




                                                 12
    Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 13 of 19. PageID #: 710




       Fortunately, the Court hearing the evidence disagreed with the State’s arguments in

support of Defendant Shoulders’s conduct. The Court found found multiple constitutional

violations. The State also embraced Defendant Shoulders’s assertion that he removed Jayvon

Benton for processing purposes which the Court found “not credible” for nine different reasons.

The Court found that “the State’s theory is based on a pretext or rouse perpetrated by Sgt.

Shoulders.” (Exhibit 1B) Defendant Officers were bound by the Juvenile Court’s decision. They

were not free to pursue the investigation of Jayvon Benton with any of the information they

obtained on September 1, 2015. Lastly, if the Juvenile Court found differently, the arguments

asserted by Defendants in this case would likely be the exact opposite of the position they are

currently taking. In short, if the Juvenile Court had previously determined that Jayvon Benton’s

Constitutional rights were not violated, Defendant Officers in the present case would surely

argue that a prior Court had already made these determinations and that consequently, Jayvon

Benton’s civil case has no merit.

       The Constitutional Violations of Jayvon Benton by Defendant Officers were fully

litigated in the Cuyahoga County Juvenile Court. Therefore, the Constitutional Violations are

firmly established pursuant to collateral estoppel. Plaintiff Jayvon Benton is entitled to judgment

as a matter of law.

       C. MONELL CLAIM

       To prevail in a § 1983 suit against a municipality, a plaintiff must show that the alleged

violation occurred because of a municipal policy, practice, or custom; a municipality “may not be

sued under § 1983 for an injury inflicted solely by its employees or agents.” Monell v. Dep’t of

Social Servs., 436 U.S. 658, 694 (1978); see also Connick v. Thompson, 563 U.S. 51, 60 (2011).




                                                13
    Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 14 of 19. PageID #: 711




       A plaintiff who sues for a constitutional violation under 42 U.S.C. §1983 must prove that

the policy or custom caused the alleged injury. Monell v. Dept. of Soc. Servs., 436 U.S. 658,

690-91 (1978). One way to prove that a policy or custom caused the injury is to show that an

official policy is the moving force of the constitutional violation, Polk Cnty. V. Dodson, 454 U.S.

312, 326 (1981). Another way is to show a custom of inadequate training or supervision. City of

Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989). A third way is to show ratification of an

employee’s violation of the plaintiff’s constitutional rights. City of St. Louis v. Praprotnik, 485

U.S. 112 (1988).

       i. Inadequate Training and Supervision

       Inadequate training may serve as the basis for § 1983 liability where it amounts to

deliberate indifference to the rights of persons with whom employees come into contact (in this

case Defendants Clark and Hancock). City of Canton v. Harris, 489 U.S. 378, 388 (1989). In order

to impose liability on The City of Cleveland, Plaintiff must show (1) that a training program is

inadequate to the tasks that the employees must perform; (2) that the inadequacy is the result of

municipality’s deliberate indifference; and (3) that the inadequacy is closely related to or actually

caused the plaintiff’s injury. Plinton v. Cty. of Summit, 540 F.3d 459, 464 (6th Cir. 2008). There

are “at least two different situations in which inadequate training could be found to be the result

of deliberate indifference.” Cherrington v. Skeeter, 34 F.3d 631, 646 (6th Cir. 2003). One situation

where inadequate training is deliberately indifferent is where the municipality “fails to act in

response to repeated complaints of constitutional violations.” Brown v. Shaner, 172 F.3d 927, 931

(6th Cir. 1999). And the other is “failure to provide adequate training in light of foreseeable

consequences that could result from the lack of instruction.” Id. Plaintiff must then show that the




                                                 14
    Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 15 of 19. PageID #: 712




inadequate training was closely related to the injury or actually caused the injury. Plinton, 540

F.3d at 646. All are applicable to Plaintiff’s cases.

       Defendants in this case have not received training specific to removing a juvenile from

the CCJJDC, interrogating a juvenile, or interrogating a suspect who is represented by counsel.

Additionally, none of the Defendants in this case were able to identify which specific Cleveland

Police Department Policies related to removing a juvenile from the CCJJDC, interrogating a

juvenile, or interrogating a suspect who is represented by counsel. None of the Defendant

Officers are able to identify what they are required to do when a minor in their custody requests

the presence of his mother. (Exhibits 4, 5, 6, 7, 8) At the time Jayvon was removed from the

CCJJDC, none of the Defendant Officers were aware of the CCJJDC policy that governed law

enforcement’s removal of CCJJDC residents. (Exhibit 1A) A policy that has been in effect since

1988 and was drafted with the protections of the residents’ constitutional rights in mind. (Exhibit

1B) The City of Cleveland failed to train Defendant Officers on how to properly and legally

remove juveniles from the CCJJDC. In addition, the City failed to properly train Defendant

Officers in dealing with minors and people represented by counsel. The City failed to train on

these very important issues despite the fact that Cleveland police officers are often tasked with

dealing with juveniles and suspects represented by counsel. These failures were deliberately

indifferent to the citizens of Cleveland and these failures were a direct cause of the

Constitutional Violations to Jayvon Benton. The City of Cleveland knew that failure to train on

these important issues would result in consequences for its citizens.

       ii. Ratification

       Defendant The City of Cleveland has repeatedly ratified the unconstitutional acts of its

officers especially Defendant Shoulders. Therefore, Defendant City of Cleveland is liable and



                                                  15
    Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 16 of 19. PageID #: 713




Plaintiff’s Motion for Summary Judgment should be granted. A municipality is the proximate

cause of a violation when the municipality ratifies the unconstitutional act of an employee by

failing to meaningfully investigate and punish allegations of unconstitutional conduct. See

Wright v. City of Canton, 138 F. Supp. 2d 955, 966 (N.D. Ohio 2001) (citing Leach v. Shelby

County Sheriff, 891 F.2d 1241 (6th Cir. 1990); Marchese v. Lucas, 758 F.2d 181 (6th Cir. 1985).

A ratification claim has two elements. A plaintiff must show that “(1) a final policymaker

approved an investigation…(2)…so inadequate as to constitute a ratification of the alleged”

constitutional violation. Wright, 138 F. Supp. 2d at 966. In other words, a plaintiff must show

that “the investigation was not designed to discover what actually happened.” Id. at 967.

       The City of Cleveland and policymakers Chief Calvin Williams and Safety Director

Michael McGrath took no initiative to investigate the illegal and unconstitutional conduct despite

there being a Court decision outlining the Constitutional Violations of Jayvon Benton. The

Defendant Officers were not disciplined for any of their illegal conduct including but not limited

to Court determinations that (1) Jayvon Benton was illegally removed from the CCJJDC in

violation of his Fourth and Fourteenth Amendment rights and longstanding CCJJDC policy; (2)

Jayvon Benton’s Fifth Amendment rights were violated on September 1, 2015; and (3) Jayvon

Benton’s Sixth Amendment rights were violated. Additionally, policymakers Chief Calvin

Williams and Safety Director Michael McGrath made no effort to investigate or discipline

Defendant Shoulders despite a Court transcript of his testimony which included some very

suspect and disturbing statements. (Exhibit 1A, Exhibit 1B, Exhibit 2A) In fact, Shoulders’s

testimony that he removed Jayvon Benton from the CCJJDC for “processing purposes” on the

receiving stolen property charge “not credible” for nine separate and distinct reasons. The Court

included the following statements in its decision: (1) The State’s theory is based on a pretext or



                                                16
    Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 17 of 19. PageID #: 714




rouse by Shoulders; (2) the Detective (Shoulders) intentionally circumvented the protections of

the Fourth and Fourteenth Amendments; (3) Shoulders’s actions on September 1, 2015 were a

pretext or rouse for his real purpose; (3) Shoulders was looking for a way to get Jayvon Benton

alone for the purpose of eliciting a response; (4) the removal deemed Unconstitutional by the

Court was consistent with the way Shoulders had previously removed minors; (5) the intentional

concealment of the removal was part and parcel of Shoulders’s rouse; and (6) the removal by

Shoulders was an intentional violation of Jayvon Benton’s Constitutional rights. (Exhibit 1B)

The Court further classified that September 1, 2015 questioning as an interrogation which further

violated Jayvon Benton’s Constitutional rights. This questioning was conducted by all Defendant

Officers. Despite clear and intentional violations of Jayvon Benton’s Constitutional rights by

Defendant Officers, policymakers Williams and McGrath took no action to investigate, re-train,

or discipline Defendant Officers. This amounts to ratification of Defendant Officers’ illegal and

unconstitutional conduct.

   III. CONCLUSION




                                                17
    Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 18 of 19. PageID #: 715




       Summary Judgment is appropriate at this time because there are no material facts in

dispute and Plaintiff is entitled to judgment as a matter of law. For all of the foregoing reasons,

Plaintiff’s Motion for Summary Judgment should be granted.

                                                                            Respectfully submitted,


                                                                                   /s/ Sara Gedeon
                                                                        David B. Malik (0023763)
                                                                           Sara Gedeon (0085759)
                                                                    8437 Mayfield Road, Suite 101
                                                                          Chesterland, Ohio 44026
                                                                        Telephone: 440-729-8260
                                                                               Fax: 440-490-1177
                                                                            dbm30@sbcglobal.net
                                                                         sgedeon1021@gmail.com




                                                 18
    Case: 1:18-cv-02159-TMP Doc #: 41 Filed: 09/27/19 19 of 19. PageID #: 716




               CERTIFICATE OF COMPLIANCE WITH ORDER (ECF #29)

        I hereby certify that this case in on the Standard Track and that Plaintiff’s Memorandum

adheres to the page limitations set forth in Local Rule 7.1 and this Court’s Order (ECF #29).



                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 27, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                                                                     /s/Sara Gedeon
                                                                              Sara Gedeon (0085759)




                                                  19
